DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 6, 7, 10, 16 and dependent claims 2-5, 8, 9, 11-15 and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims reciting sequence identity and cancelation of claim 16.
The rejection of claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lacking enablement is withdrawn in view of the cancelation of claim 16 and amendment to claims specifying that up to 10% sequence difference in the VH and/or VL is not in the CDRs.  However, the amended claims remain rejected for lacking written description as set forth below.
The rejection of claims 6 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,058,609 B2 is withdrawn in view of the amendment to claim 6 limiting the nonidentical amino acids to certain regions.
The rejection of claim 15 under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0299389 A1 (cited in the IDS filed 11/20/22) is withdrawn in view of the amendment to the claim limiting the nonidentical amino acids to certain regions.


Election/Restrictions
Applicant requests in the middle of page 19 of REMARKS that since OX40 clones A4, B17, B19 and B120 have common technical features and PD-L1 antibody clones 6 and 32 have common technical features (see arguments to Improper Markush rejection below), the nonelected species be rejoined. Additionally, Applicant states that claims 1, 6 and 7 are patentable, so nonelected claims 20-28 depending therefrom are also patentable and should be rejoined.  The argument has been fully considered, but is not persuasive.  First, the instant application was restricted under US practice because it is a continuation of PCT/US2018/067878 instead of a 371 national stage filing thereof. As a result, “common technical features” are not pertinent. Second, the rejection of claims on the basis of improper Markush grouping is maintained for the reasons of record and as discussed below.  Third, even if that rejection were to be withdrawn, there is no generic claim indicated as allowable that would necessitate examination of species in addition to the elected species.  Fourth, claims 1, 6, and 7 remain rejected under 35 USC 112(a) in view of the amendment to the claims. 


Specification
The disclosure is objected to because of the following informalities: in the substitute specification filed 7/21/22 in paragraph [0016], “NOs:” should be “NO:” (with no “s”) in accordance with 37 C.F.R. 1.821(d): Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 
Appropriate correction is required.


Claim Objections
Claim 2 is objected to because of the following informalities: “NOs:” should be “NO:” (with no “s”) in accordance with 37 C.F.R. 1.821(d) discussed immediately above. Claim 2 also recites, “the antibody or antigen-binding portion thereof is a single chain variable fragment (scFv) sequence….” however, because an antibody is not “a sequence”, it would be clearer to use phrasing such as ‘… is a single chain variable fragment (scFv), wherein the sequence of the scFv is selected from the group consisting of SEQ ID NO: 10, 11, 12 or 13.’  
Claim 15 is objected to because of the following informality: in the first line of section c), “of” before “polypeptide chain,” should be deleted. 
Appropriate correction is required.


Claim Interpretation
Claim 2 depends from claim 1 and requires that the antibody or antigen-binding portion thereof is a scFv sequence selected from the group consisting of SEQ ID NO:10, 11, 12 and 13.  It reasonably appears this means there is no encompassed sequence variation in the scFv, i.e., as stated in the claim, the sequence of the scFv is SEQ ID NO:10, 11, 12 or 13.

Claim 8 recites, “The bispecific antibody of claim 7, wherein the polypeptide chain further comprises “a Fc domain; a Fab fragment…; and a scFv…” By using the words “further comprises”, this means that in addition to everything already part of the bispecific antibody of claim 7, i.e., an antibody comprising an OX40 binding site with the VH and VL as recited and a PD-L1 binding site with the VH and VL as recited, it additionally comprises not only an Fc domain, but also a Fab comprising the same PD-L1 binding site and a scFv comprising the same OX40 binding site.  So while it is bispecific, it is at least quadrivalent, with two each of the PD-L1 and of the OX40 binding sites.  If Applicant intended for claim 8 that the bispecific antibody comprises a Fc domain; a Fab fragment connected to the N-terminus of the Fc domain and comprising the PD-L1 binding site, etc., then the claim should delete the word “further” in line 1.


Improper Markush
	Claims 1-15 and 17-19 remain rejected on the basis that they contain an improper Markush grouping of alternatives for the reasons set forth in the previous Office action. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
For the instant claims, the Markush grouping describes alternative chemical compounds, that is antibodies or antigen-binding portions thereof described by amino acid sequence. It is maintained that they do not share both a single structural similarity, even though they have a common use, for the following reasons: The antibody backbone does not determine the particular activity, that is, what antigen it binds, and therefore does not determine its function.  The shared identity of OX40 antibody variable heavy chain domain (VH) for SEQ ID NO:6 with amino acids 128-246 of SEQ ID NO:10 is 77%, with amino acids 124-241 of SEQ ID NO:13 is only 41%, and with SEQ ID NO:8 is 76% identity. Similarly, the shared identity of PD-L1 antibody VH for SEQ ID NO:2 with SEQ ID NO:4 is about 80%.  In all cases for both antibodies, the area of least conservation is the area which corresponds to heavy chain CDR3 (HCDR3) according to Kabat numbering system (approximately amino acids 95-102). In looking at the OX40 antibody variable light chain domains (VLs), while it appears amino acids 1-108 of SEQ ID NO:5 and 7 are the same, they only share 70% identity with amino acids 1-108 of SEQ ID NO:13 and 53% identity with amino acids 1-112 of SEQ ID NO:10. The two VLs of the PD-L1 antibody also share only 53% identity with each other.  As can be seen in Figures 2A, 3A and 7, for example, each antibody clone has different functional properties in terms of affinity and EC50. MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2).  Antibodies are not structurally or functionally equivalent if their amino acid sequences are not identical, because sequence affects antigen specificity, species specificity, affinity, immunogenicity, solubility, stability, effector function and/or EC50, for example. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Applicant argues (pp. 12-13 of REMARKS) the claims have been amended to non-Markush type.  Also, the clones of OX40 antibodies and, separately, clones of PD-L1 antibodies have “common technical features”, such as common sequence as shown in the tables beginning at the end of p. 12. Therefore, the alternatives share a single structural similarity.  The argument has been fully considered, but is not persuasive. The claims still contain alternatives in the form of paired VH and VL, with each variable region of the pair having a different sequence than the corresponding variable region representing a different antibody clone. The areas of shared structure within the VHs and VLs are noncontiguous and are not known to represent that portion of the variable region which is sufficient for antigen binding.  As reviewed in MPEP 2117(II)(B) in the example of Harnisch, (631 F.2d at 718, 206 USPQ at 302), coumarin derivatives useful as dyes were found to represent a proper Markush group because even though the dyes encompassed different derivatives, they all shared a coumarin group which was sufficient to impart the property of being a dye.  However, in the instant case, the different species of antibodies do not all share a particular sequence the provides the particular use. Instead, each antibody clone is structurally different (see Tables presented in REMARKS). 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a) the antibody or the antigen-binding portion thereof binding to OX40 comprising:…, b) the antibody or the antigen-binding portion thereof binding to PD-L1 comprising:….”  There is insufficient antecedent basis for these limitation in the claim because there is no required antibody or the antigen-binding portion thereof binding to OX40 or PD-L1, i.e., the binding may be to one or the other or both.  Therefore because of the use of the modifier “the” at the start of sections a) and b), “the antibody or the antigen-binding portion thereof” do not have antecedent basis.  The rejection could be obviated by, for example, replacing at the start of sections a) and b) “the” with “an” before “antibody” and before “antigen-binding”.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to be drawn to an antibody or antigen-binding portion thereof binding to OX40 comprising a heavy chain variable region (VH) and light chain variable region (VL), respectively, comprising an amino acid sequence of at least 90% sequence identity to the amino acid sequence of SEQ ID NO:6 and amino acids 1-108 of SEQ ID NO:5,…wherein the at least 90% sequence identity to the amino acid sequence excludes complementary-determining regions (CDRs). Similarly claim 6 has been amended with the same language for a PD-L1 antibody or binding portion thereof wherein the designated VH sequence is SEQ ID NO:2 and VL sequence is amino acids 1-111 of SEQ ID NO:1 (clone 6, as elected), wherein the 90% identity to variable region sequences excludes the CDRs.  Claim 7 is drawn to a bispecific antibody comprising the OX40 and PD-L1 antibody or antigen-binding portion thereof of as recited in claims 1 and 6, respectively.  Claim 15 has sections drawn to the OX40 and/or PD-L1 antibody or antigen-binding portion thereof as recited in claims 1 and 7, wherein the 90% identity to variable region sequences excludes the CDRs.  However, the specification does not disclose any CDRs.  There is no description of the claimed antibody or antigen-binding fragment thereof which binds OX40 or PD-L1 and has a particularly prescribed VH and VL encompassed by the claims which does not have the same sequence as the recited sequences. While the specification does disclose generically an amino acid sequence at least 85%, 90% or 95% identical to the above VH and VL sequences, this is not the same as a sequence excluding a particular undescribed region of the VH or VL. As a result, it appears this exclusion is new matter and that the claimed genus does not meet the written description provision of 35 USC 112(a).
  Further, the art shows that identification of CDRs is complex and that there may be disagreement as to what the CDRs are in a particular variable region.  For example, even after the effective filing date, in a review by Dondelinger et al. (Front. Immunol. 9:2278, 16 Oct. 2018, doi.org/10.3389/fimmu.2018.02278) the complexity of identifying CDRs is discussed (paragraph bridging pp. 7-8):
CDRs are commonly considered as structured loops that are involved in antigen binding and exhibiting a hyper-variable amino acid composition. However, defining a CDR based on antibody amino acid sequences can be complicated. Indeed, the different numbering schemes presented in this review utilize different definitions of CDR lengths. In addition, as shown earlier, the Kabat (and IMGT) CDR definitions are based on sequence alignments while the Chothia CDR definition better reflects the loop structure in antibodies' 3D architecture. This lack of agreement in defining precisely the CDR lengths and positions is somehow unexpected since these regions were shown to be responsible for the antigen-binding activity already a long time ago (16).

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the antibodies with the paired VH and VL sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The antibody itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only an antibody or antigen-binding portion of the OX40 antibody VH/VL of SEQ ID NO:6 and amino acids 1-108 of SEQ ID NO:5, and an antibody or antigen-binding portion of the PD-L1 antibody VH/VL of SEQ ID NO:2 and amino acids 1-111 of SEQ ID NO:1 (as elected), but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


	Applicant’s argument in response to the previous rejection under 35 USC 112(b) is relevant to the above rejection under 35 USC 112(a) and pertinent portions will be addressed here.
	 Applicant argues (p. 15, through the first paragraph of p. 16) that paragraphs [0100], [0101] and Table 2 of the specification disclose a variety of mutation sites within the limitations recited in the claims of 90% sequence identity.  The variants have similar binding affinity (Figs. 21-22). This supports the scope of the claims. The argument has been fully considered, but is not persuasive. The variants are represented by SEQ ID NO:22-29 according to the specification in [0100]. Comparisons of the sequences show that there are between 1 and 7 amino acid substitutions between all 8 constructs, with all differences being in the OX40-binding region.  The whole construct is 706 amino acids long, which means a change of 7 amino acids represents a less than 1% change (i.e., >99% identity).  Even looking at only the OX40-binding region, which is 250 amino acids long, a difference of 7 amino acids is less than 3%. Not only do the current claims encompass much more variability, the specification discloses only specific amino acids which can accommodate substitutions. There are not a representative number of species to support the genus.  This issue is in addition to the lack of disclosure of any CDRs, to which the sequence differences must be limited.
 	Applicant argues (p. 17, third full paragraph) that “[I]t is possible to estimate an amino acid sequence of a CDR using an amino acid sequence database and a CDR estimation algorithm publicly known in the technical field….”  The claimed scope is clear and supported at paragraphs [0100] and [0101] of the specification.  The argument has been fully considered, but is not persuasive. The cited paragraphs do not discuss CDRs, but only differences made in the OX40-binding scFv portion as discussed in the immediately preceding paragraph. Even though the skilled artisan could derive where within a variable region the CDRs are or may be, as discussed in the rejection above there are a number of different methods of calculating the probable CDR locations, each method potentially providing different answers. Further and importantly, there is no description in the specification of CDRs within the disclosed variable regions.  Based on the instant specification, one cannot readily envision a representative number of antibody or antigen-binding portions thereof that bind OX40 or PD-L1 and meet the structural limitations in the claims to support the genus. It does not appear the inventor was in possession of the genus in view of the species disclosed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 29, 2022